     Case 2:17-cv-02344-RFB-DJA Document 254 Filed 09/30/20 Page 1 of 2



 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5
                                         DISTRICT OF NEVADA
 6
                                                     ***
 7    MICHEAL RODRIGUEZ.                                        Case No. 2:17-cv-02344-RFB-DJA
 8                        Plaintiff,                                          ORDER
 9            v.
10    NAPHCARE, INC., et al.,
11                      Defendants.
12
13
        I.         INTRODUCTION
14
              Before the Court are Plaintiff’s Motion for Reconsideration [ECF No. 152] and Defendant
15
     Joseph Lombardo’s Motion to Dismiss [ECF No. 187]. The Court denies the Motion for
16
17   Reconsideration and grants the Motion to Dismiss.

18
        II.        MOTION FOR RECONSIDERATION
19
20            The Court finds that Plaintiff has not raised a legal basis for the Court to reconsider its

21   order at ECF No. 146. A district court “possesses the inherent procedural power to reconsider,
22   rescind, or modify an interlocutory order for cause seen by it to be sufficient[,]” so long as it has
23
     jurisdiction. City of Los Angeles, Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882, 885 (9th
24
     Cir. 2001) (quotation and emphasis omitted); see also Smith v. Clark Cty. Sch. Dist., 727 F.3d
25
26   950, 955 (9th Cir. 2013). This district’s local rule LR 59-1 advises that “[a] party seeking

27   reconsideration . . .must state with particularity the points of law or fact that the court has
28   overlooked or misunderstood.” LR 59-1(a). “Motions for reconsideration are disfavored. A movant
     Case 2:17-cv-02344-RFB-DJA Document 254 Filed 09/30/20 Page 2 of 2



 1   must not repeat arguments already presented” except in narrow circumstances. Id. at (b). The Court
 2   finds that Plaintiff has repeated prior arguments and has not raised a legal basis for this Court to
 3
     reconsider its ruling at ECF No. 146. Plaintiff has also requested withdrawal of the Motion for
 4
     Reconsideration. See Motion to Withdraw, ECF No. 248. The Motion for Reconsideration is
 5
 6   therefore denied and deemed withdrawn.

 7
        III.      MOTION TO DISMISS
 8
 9             The Court finds that Plaintiff in his Response, ECF No. 211, does not object to the Motion

10   to Dismiss. The Court also finds that Plaintiff raised a duplicative claim as to Defendant Joseph
11   Lombardo in his official capacity in addition to his Monell claim against Las Vegas Metropolitan
12
     Police Department. For both of these reasons, the Court grants the Motion to Dismiss.
13
14      IV.       CONCLUSION

15      IT IS ORDERED that the Motion for Reconsideration [ECF No. 152] is DENIED. The
16   Motion to Withdraw [ECF No. 248] is GRANTED.
17
        IT IS FURTHER ORDERED that the Motion to Dismiss [ECF No. 187] is GRANTED.
18
     Defendant Lombardo is dismissed from this action.
19
20
         DATED: September 30, 2020.
21
                                                           _______________________________
22                                                         RICHARD F. BOULWARE, II
23                                                         UNITED STATES DISTRICT JUDGE

24
25
26
27
28

                                                       2
